Citation Nr: 9923202	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 13th, 
1994 for the award of a 40 percent evaluation for mechanical 
low back pain and a 20 percent evaluation for left ankle pain 
with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from March 1986 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in October 1996, by 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. Service connection was granted for left ankle pain with 
degenerative arthritis and mild limitation of motion as 
well as mechanical low back pain by the RO on June 1st, 
1993, and 10 percent disability evaluations were assigned 
for each disability effective from October 1st, 1992.

2. The appellant was notified of this decision on June 22nd, 
1993, and he submitted a Notice of Disagreement on 
November 24th, 1993.

3. On March 8th, 1994, the RO issued a Statement of the Case 
which included notice of the requirement to submit a VA 
Form 9 in order complete the appeal.

4. The next correspondence from the appellant was received by 
the RO on September 13th, 1994, in which the appellant 
indicate dthat he requeested an increase in his disability 
evaluations based upon new medical evidence.

5. In October 1994, the RO confirmed and continued the 10 
percent evaluations for the appellant's left ankle and low 
back disabilities.

6. On November 23rd, 1994, the RO issued a Supplemental 
Statement of the Case addressing, among other things, the 
issues of entitlement to increased ratings for the left 
ankle and low back disabilities.

7. In December 1994, the appellant was notified that while 
the the 10 percent evaluations for the left ankle and low 
back disabilities were confirmed and continued, service 
connection had been granted for disk protrusion at T3-4, 
T4-5, T5-6 and that a 10 percent rating had been assigned 
effective from October 1st, 1992.

8. In July 1995, the appellant was notified that if he 
desired to pursue his appeal, he must complete and return 
a VA Form 9 as soon as possible.

9. The appellant submitted a VA Form 9 on July 13th, 1995.

10. On July 20th, 1995, a VA examination was conducted which 
revealed increased functional impairment consisting of 
limitation of motion of the left ankle and lumbar spine.

11. In September 1996, the RO granted a 20 percent for the 
left ankle and a 40 percent evaluation for the low back 
effective from September 13th, 1994.

12. In October 1996, the RO notified the appellant that the 
Supplemental Statement of the Case issued on November 23rd, 
1994 and the letter dated on July 6th, 1995, were both in 
error since his appellate rights had expired as of June 
22nd, 1994.  

13. In March 1997, the appellant offered testimony at a 
hearing before a Hearing Officer, which he essentiall 
reiaterated in testimony before the undersigned Member of 
the Board in March 1999, to the effect that it was his 
opinion that his disabilities had always been as severe as 
they were when the increased ratings were assigned, that 
he submitted a VA Form 9 in March 1994, and that in view 
of these circumstances, his increased ratings for the left 
ankle and low back should be effective from October 1st, 
1992.

14. There is no objective evidence of a VA Form 9, 
Substantive Appeal being submitted prior to the request 
for an increase in the ratings for the left ankle and low 
back which was received by VA in September 1994.

15. There is no objective medical evidence of record to 
support the conclusion that the appellant's left ankle and 
low back disabilities increased in severity prior to the 
findings documented on VA examination in July 1995. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 
13th, 1994, for the assignment of a 20 percent disability 
evaluation for left ankle pain with degenerative arthritis 
and a 40 percent disability evaluation for mechanical low 
back pain are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400(o)(1), (2) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
earlier effective date for the assignment of the 20 percent 
disability evaluation for left ankle pain with degenerative 
arthritis and the 40 percent disability evaluation for 
mechanical low back pain is well grounded within the meaning 
of 3U.S.C.A. § 5107(a).

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the effective date will be the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  The date for increases in compensation for 
service-connected disabilities will be the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (o)(1).  The effective date may 
also be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from the date of the 
increase.  38 C.F.R. § 3.400 (o)(2).  In this regard, VA 
medical records may form the basis of an informal claim for 
increased benefits where a formal claim of service connection 
has already been allowed.  38 C.F.R. § 3.157.

Review of the record reveals that service connection was 
granted for left ankle pain with degenerative arthritis and 
mild limitation of motion as well as mechanical low back pain 
by the RO on June 1st, 1993, and 10 percent disability 
evaluations were assigned for each disability effective from 
October 1st, 1992.  The appellant was notified of this 
decision on June 22nd, 1993 and he submitted a Notice of 
Disagreement on November 24nd, 1993.  The appellant indicated 
that it was his belief that his left ankle and low back 
disabilities were rated too low.  The RO issued a Statement 
of the Case on March 8th, 1994, which notified the appellant 
that he needed to submit the enclosed VA Form 9, Substantive 
Appeal in order to complete his appeal.  The next 
correspondence from the appellant was received by the RO on 
September 13th, 1994, in which he requested an increase in 
his ratings based upon new medical evidence from the VA 
Medical Centers in Nashville and Murfreesboro.  

Pursuant to 38 C.F.R. § 20.302, the appellant had 60 days 
from the date that the agency of original jurisdiction (RO) 
mailed the Statement of the Case to the appellant or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  In this case, as noted above, 
the appellant was notified of the rating decision on June 
22nd, 1993, accordingly, the 1-year period from the date of 
mailing of the notification of that rating is the longer 
period and he had until June 22nd, 1994 to perfect his 
appeal.  

In view of the above, and the lack of any objective evidence 
that a Substantive Appeal was submitted within the one-year 
period from June 22nd, 1993 to June 22nd, 1994, the Board 
concludes that the effective date for the increase in the 
disability evaluations for the left ankle and low back 
disabilities is governed by 38 C.F.R. § 3.400(o)(2) which 
provides, in pertinent part, that the effective date for 
increases in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date otherwise, the date of receipt of the 
claim.  

In other words, the above regulation provides that if a 
service-connected disability increases in severity and a 
veteran submits a claim for an increased rating within one 
year of that increase in disability, the effective date of 
the increase shall be the date that it is factually 
ascertainable that the increase occurred.  Otherwise, 
assuming that an increase in disability has occurred and the 
veteran submits a claim beyond one year of the date that it 
is factually ascertainable that the increase occurred, the 
effective date for the increased rating will be the date of 
the claim.  

When applied to the facts in this case, the date of the 
appellant's claim is September 13th, 1994, and this date is 
the appropriate effective date for the increase in disability 
evaluations for the left ankle and low back disorders.  While 
the Board recognizes that the appellant's increase in left 
ankle and low back disabilities were first factually 
ascertainable on the July 1995 VA examination and that the 
Hearing Officer misconstrued the above provision by applying 
the 12 month provision in a prospective manner i.e. the 
period after the date of claim versus the intended 
interpretation involving considertion of the 12 month time 
period before the claim is received, the effective date was 
still correctly assigned on March 13th, 1994. 

The appellant has proposed two theories of entitlement to an 
earlier effective date.  As noted above, he initially argues 
that he did, in fact, submit a VA Form 1-9 to the RO in March 
1994, shortly after receiving the Statement of the Case.  
Assuming that this indeed occurred, he asserts, in essence, 
that his appeal from the original rating decision dated in 
June 1993 remains open and therefore 38 C.F.R. § 3.400(2)(i) 
is for application.  It is contended that by way of this 
provision, the applicable effective date of the 20 percent 
evaluation for the left ankle disorder and the 40 percent 
evaluation for the low back is October 1st, 1992, the same as 
the effective date for the original 10 percent evaluations.  
However, this argument fails for the following reasons:  
First, the earliest possible effective date for any 
disability is the day following separation from active 
service if the claim is received within one year after 
separation of service, assuming entitlement is warranted at 
the day of separation of service, i.e. the disability was 
present during service and the level of disability was 
identified prior to service discharge.  In this case, the 
appellant submitted his claim in October 1992 and service 
connection was granted by decision in June 1993 and 10 
percent evaluations were assigned based upon finding noted 
within the service medical records, effective from October 
1st, 1992, the day following the appellant's separation from 
service.  

As noted above, the earliest date upon which an increase in 
the disability evaluation may be assigned is the date on 
which it is factually determined that an increase in 
disability has occurred if the claim is received within one 
year from such date, otherwise it is the date of the receipt 
of the claim.  38 C.F.R. § 3.400 (o).  In this case, there is 
no evidence of record which establishes that the appellant's 
schizophrenia increased in severity such to warrant a 100 
percent rating prior to the date of his claim in March 1990.  

Although the appellant has argued that the 100 percent rating 
should be effective from the date of his discharge from 
service in 1985, in the absence of clear and unmistakable 
error in the final 1988 RO decision, which has neither been 
alleged nor adjudicated, the only time period in question is 
from August 1988 to March 1990.  While the appellant 
underwent evaluation for Temporary Disability Retirement List 
(TDRL) purposes in December 1989, this report was not 
submitted to VA until November 1990, and even if this report 
was submitted to VA within the period in question the 
examiners concluded that the appellant had deteriorated to 
only a mild extent since his previous TDRL examination in 
1987.  

Accordingly, in view of the lack of any additional evidence 
to establish that the appellant filed a claim earlier than 
March 28th, 1990, or which demonstrates a factually 
ascertainable increase in disability had occurred during the 
time period from August 1988 to March 1990, no basis has been 
shown for the assignment of an earlier effective date for the 
100 percent evaluation for schizophrenia.



ORDER





		
	
	Member, Board of Veterans' Appeals



 

